Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to communications received on 10/1/21.
Claims 4 and 13 have been cancelled.
Claims 1, 11 and 20 have been amended.
Therefore, Claims 1-3, 5-12, 14-24 are now pending and have been addressed below.


	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/1/21 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-12, 14-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-3, 5-10, 11-12, 14-19, 21-24 are directed to a non-transitory computer readable medium. Claim 20 is directed to a method. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Claims 1-3, 5-12, 14-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 11 and 20 recite methods that determining a target employment position for a student; querying the target employment position to identify a plurality of employees with the target employment position; selecting academic programs, completed by at least one of the plurality of employees with the target employment position, as a set of candidate academic programs for the student; querying to identify coursework completed by the student in relation to coursework required for each academic program of the set of candidate academic programs; determine a level of completion, corresponding to the student, for each academic program of the set of candidate academic programs completed by at least one of the plurality of employees with the target employment position; determine a ranked order of the set of candidate academic programs…concurrently displaying  candidate academic programs in the ranked order and the student’s level of completion for each academic program..
is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations (claims 8, 19 recommendation score), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a non-transitory medium, processor, an employment database, an academic database), the claims are directed to obtaining academic program data, analyzing the data, and providing a target employment position/academic program. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. See 2019 PEG Examples 37 through 42 (issued January 7, 2019); https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.	Under step 2A, prong 2 this judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a job capability profile. In particular, the claims only recites the additional element – a non-transitory medium, processor, an employment database, an academic database. The non-transitory medium, processor, an employment database, an academic database are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, examiner notes specification does not specifically recite an employment database, an academic database and integration of the employment/academic database. Fig 1 # 112 recites data repository. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally displaying a composite interface element for each of the set of candidate academic programs; Claim 3 recites displaying, for each academic program of the set of candidate academic programs, at least one of: an amount of time for completion, an estimated cost for completion. Claim 4 recites the displaying operation comprises listing the set of candidate academic programs in a ranked order. Claim 5 recites wherein selecting the academic programs/employment position as the set of candidate academic programs for the student is further responsive to determining that each of the set of candidate academic programs/employment positions has been completed. Claim 6 recites analyzing/displaying the one or more of the target set of skills. Claim 7 recites displaying a respective link, for each particular academic program of the set of candidate academic programs Claim 8 recites determining a recommendation score for each academic program Claims 9-10 recites displaying one or more recommended actions corresponding to the target employment position, the recommended actions comprising one or more of: completing course requirements for the target employment position. Claim 21 recommended actions determined based in the student’s level of completion of academic program; Claim 22 recites displaying a planner view; claim 23-24 recites additional skills required by student for employment. Claims 12-19 are similar to claims 2-10 and these limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
Step 2B: Considering Additional Elements
Paragraph 0052 details “The term "digital device" generally refers to any hardware device that includes a processor.  A digital device may refer to a physical device executing an application or a virtual machine.  Examples of digital devices include a computer, a tablet, a laptop, a desktop, a netbook, a mobile handset, 
a smartphone, a personal digital assistant ("PDA"), and/or a client device.”.  Further, see Applicants specification para 0154 recites “Non-volatile media includes, for example, optical or magnetic 
disks, such as storage device 510.  Volatile media includes dynamic memory, such as main memory 506.  Common forms of storage media include, for example, a floppy disk, a flexible disk, hard disk, solid state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).



Response to Arguments

	
Applicant’s arguments, regrading 103 rejection, filed on 10/1/21, with respect to cited art have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims has been withdrawn. 
Madhavan (US 9,940,606) discloses determining a target employment position for a student (Fig 9 # 901-902, 911 determine recommended jobs (target position) for user, Col 16 lines 21-36 recommending learning activities or jobs to registered users exploring the job market, Col 17 lines 2-8 jobs with the highest correlation between the learning units associated with the job and the user's learning units are selected as being best matches for the user's knowledge, skills, and interests., Col 1 lines 8-10 job positing on online education platform); querying an employment database with the target employment position to identify a plurality of employees with the target employment position (Col 16 lines 6-12 job or employee search, Col 18 lines 27-45 a database of resumes/job postings that are stored by the platform, having been previously submitted by other registered users for a variety of jobs, can be searched to find resumes of people who have the same or similar job (identify employees) as the new job posting. Claim 4 resumes of others with the same job.); selecting academic programs, completed by at least one of the plurality of employees with the target employment position, as a set of candidate academic programs for the student (Col 16 lines 65-67, Col17 lines 1 -2, Col 17 lines 22-25 comparing the other applicants' grades, learning units, and/or other factors, to the user's profile data, Col 18 lines 31-66 In step 1007, learning units (academic program) can be extracted or retrieved from the selected resumes (employee) or from the profiles of the users who submitted the resumes. The platform can record what learning units each user has completed. Col 19 lines 28-36 In step 1205, learning units are extracted from the resume properties.  The academic learning units are directed processed from the resume's properties by first identifying the one or more academic degrees obtained by the professional (academic programs completed by employee/user). The platform matches the degrees to the set of required courses and corresponding learning units from the online education ; analyzing coursework completed by the student in relation to coursework required for each academic program of the set of candidate academic programs to determine a level of completion (Col 9 lines 59-67, Col 10 lines 5-25, Fig 9 # 902-906 analyze learning gap, Col 15 lines 56-65By accessing the profile of the registered user, the platform can retrieve detailed information about the courses taken and the activities completed by that particular user. Col 16 lines 40-55 in step 905 the learning unit gaps between the user's learning units and the learning units associated with respective jobs is determined. The gaps represent additional concepts that a student should learn before applying for the job in order to meet the qualifications of the job.  The gaps may vary in size from a single learning unit to dozens or more learning units (level of completion) that a user would need for the job., Col 21 lines 58-67), corresponding to the student, for each academic program of the set of candidate academic programs completed by at least one of the plurality of employees with the target employment position (Col 16 lines 34-37, 40-55 the learning units associated with respective jobs are accessed, for example from job postings, from resumes or learning units of those holding the job themselves (employee), and/or from similar jobs. The learning unit gaps between the user's learning units and the learning units associated with respective jobs is determined. The gaps represent additional concepts that a student should learn before applying for the job in order to meet the qualifications of the job.  Col 17 lines 15-25The probability factor may be informed, in part, by other users that have applied successfully, or not, to the same type of job in the near past.  By comparing the other applicants' grades, learning units, and/or other factors, to the user's profile data, the system can estimate the likelihood that the user will be a successful applicant for the job).
Madhavan/Duerr do not specifically teach wherein the level of completion for a particular academic program of the set of candidate academic programs is a percentage or proportion of a concurrently displaying the student’s level of completion for each academic program of the set of candidate academic programs. However, Duerr teaches displaying concurrently displaying the student’s level of completion for each academic program of the set of candidate academic programs completed by at least one of the plurality of employees with the target employment position ([0102] web page that displays a list of skills associated with a job listing 520 and also an indication of whether each skill is missing., [0103] skill analysis link 530 displays one or more required skills for the job listing 520.  Each skill (540-1 to 540-6) also includes an indication of whether that skill is lacking or not. skills that are possessed by the requesting member have a check mark (e.g., ), while those skills the requesting member lacks have an X., Fig 5D # 542 level of completion of skills 4 out of 6 and 2 skills missing), Fig 7 # 708 identify members (employee) who work at the organization that have same employment role, [0116] The skills aggregation module 620 determines a list of skills for each identified employee from the skills database 132 of the source organization, [0117] aggregated skills list includes a list of skills, wherein each skill has an associated name or identifier and the percentage of matching employees that have the skill.).

With regards to 101 rejection, examiner has considered all arguments and respectfully disagrees.   The affidavit under 37 CFR 1.132 filed September/01/2020 is insufficient to overcome the rejection of claim 11, 14-16, and 21-22 under 35 U.S.C. 101 as set forth in the last Office action because:

•    In response to applicant’s affidavit the Examiner finds that the affidavit is not responsive in presenting facts to overcome the current rejection. As stated in the MPEP section 716.01 (c.) II “attorney arguments cannot take the place of evidence.” Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips (US 2014/0074740 A1) discloses systems for providing career advice to a college student.
Gandino-Saadein (US 2016/0171446) discloses professional, career, and academic scoring includes collecting information associated with an entity; and generating a professional, career, and academic score based on public and private information that was collected that is associated with the entity.(Fig 10 #1014)
Rennison (US 2017/0270487) discloses system for determining gaps in a user's resume regarding skills or titles for a job, and recommending educational courses to the user based on those gaps. The user's skills are compared with a set of required skills associated with the set of job requisitions.  Educational courses are identified for the skills that are required for the set of job requisitions but are not present in the user's set of skills.  The educational courses presented to the user via the search engine.
Auger (US 2018/0276205) discloses identifying at least one course recommendation based on the at least one user motivation, and displaying the at least one course recommendation to the user on a display device.
Caines (US 2017/0140488) discloses an integrated system and method that allows bi-directional information and communication exchange between a plurality of past, prospective and current students, on the one hand, and a plurality of PSEI, employers, and service providers
Bubna (US 2015/0317604) discloses method comprises obtaining information associated with a job; obtaining semi-structured natural language input comprising credentials of a candidate for the job; identifying the candidate's credentials at least in part by automatically processing the semi-structured natural language input; and calculating a talent score for the candidate based, at least in part, on the identified the candidate's credentials and the information associated with the job. Bubna teaches displaying the student’s level of completion for each academic program of the set of candidate academic programs completed by at least one of the plurality of employees with the target employment position (Fig 7 # 710a-c and [0094] elements 710a, 710b, and 710c, of how the candidate's talent score compares with scores of other candidates who applied for the job. , [0104] assigning values to one or more of the candidate's academic credentials.)
Lin (US 2017/0004453) discloses An online social networking service receives from a user a skill, a major area of study, and/or a degree.  The service uses profiles of other users to identify the other users who have similar skills, similar major area of study, and/or a similar degree.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/SANGEETA BAHL/Primary Examiner, Art Unit 3629